Citation Nr: 0726086	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  06-13 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
corneal disease of the left eye (left eye disability), 
currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from January 1955 until March 
1958.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Wichita, Kansas.  

The February 2006 rating decision also denied the veteran's 
claim of entitlement to service connection for depression and 
anxiety.  The veteran disagreed with this decision in March 
2006.  After review by a Decision Review Officer, an April 
2006 rating decision granted service connection for 
adjustment disorder with mixed anxiety and depression, 
evaluated as 30 percent disabling, effective June 28, 2005.  
Therefore, this issue is not currently before the Board for 
appellate consideration.

In March 2007, the appellant testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record. 


FINDINGS OF FACT

1.  The veteran's service-connected residuals of corneal 
disease of the left eye is productive of light perception 
only or essentially blindness and the veteran has visual 
acuity correctable to 20/30 in his nonservice-connected right 
eye.

2.  The veteran fails to meet the percentage criteria for a 
total disability rating based on individual unemployability 
due to service-connected disabilities and his service-
connected disabilities have not been shown by the competent 
clinical evidence of record to preclude employment consistent 
with the veteran's education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals of corneal disease of the left eye have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.75, 4.78, 4.79, 4.80, 4.84(a), Diagnostic Codes 
6069, 6070 (2006).

2.  The criteria for the award of TDIU benefits have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to 
include an increased rating claim.

In the present case, VA satisfied its duty to notify by means 
of a July 2005 letter from VA to the appellant.  The letter 
informed the appellant of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  He was requested to submit any 
relevant evidence in his possession to VA.  An April 2006 
communication also informed the veteran as to the law 
pertaining to disability rating and effective date as the 
Court required in Dingess/Hartman. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because VCAA 
notice in this case was accomplished prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
comply with the express requirements of the law as found by 
the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim, to include testimony at a 
videoconference hearing.  The Board has carefully reviewed 
his statements and testimony and concludes that there has 
been no identification of further available evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.

The Board notes that the veteran's claims folder was not 
available for review to either of the VA examiners in July 
2005.  However, the Board finds that a remand for additional 
testing is not warranted.  Specifically, the veteran's claim 
for an increased rating is based on the most current evidence 
addressing the manifestations and severity of the veteran's 
service-connected disability, which are reflected in these 
two VA examinations.  As such, the Board finds that the July 
2005 examinations were adequate for rating purposes and the 
veteran has not been prejudiced by a decision based on the 
current record.  Further, it is noted that the reported 
medical history considered by the VA examiners was consistent 
with that contained in the claims folder.  Hence, 
consideration of the current disability status was made in 
view of the veteran's medical history, as required by 38 
C.F.R. §§ 4.1 and 4.2 (2006).  

At the March 2007 videoconference hearing, the veteran 
testified that he applied for and was granted Social Security 
Administration (SSA) disability benefits in 1988 or 1989.  
The veteran also testified that he no longer receives SSA 
disability benefits, but he has received SSA retirement 
benefits for the past 4 years.  The Board notes that the 
claims file does not contain any documentation or statements 
regarding any application for SSA benefits or a decision 
awarding such benefits.  The Board also notes that the 
veteran's claim for an increased rating and individual 
unemployability benefits was received in June 2005.  The 
Board finds that the medical records associated with his SSA 
application in the late 1980s would not demonstrate his 
current level of disability nor would such records address 
how his current service-connected disabilities, alone, would 
affect his ability to be employed.  Therefore, the Board 
finds that further development to obtain the SSA records is 
not necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (finding that further development would serve no 
useful purpose and would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); see also Collier v. Derwinski, 1 Vet. App. 413, 417 
(1991) (finding that while SSA's factual determinations are 
probative, their ultimate conclusions are neither binding nor 
controlling upon VA).  Moreover, the veteran has not argued 
that these records are pertinent to the present appeal.  
Therefore, the Board finds that the SSA records are not 
pertinent to the veteran's claims of entitlement to an 
increased rating and TDIU and, thus, there is no violation of 
the duty to assist by VA in this regard.  See Loving v. 
Nicholson, 19 Vet. App. 96 (2005).  As such, the Board finds 
that the veteran will not be prejudiced if the Board proceeds 
to issue a decision on the merits.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained.



Legal criteria and analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.

I.  Increased rating claim

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In a statement received in June 2005, the veteran asserts 
that an increased evaluation is warranted for his service-
connected residuals of corneal disease of the left eye 
disability.  As the veteran's claim was received by VA in 
June 2005, the rating period on appeal is from June 2004, one 
year prior to the date of receipt of the increased rating 
claim.  38 C.F.R. § 3.400(o)(2) (2006).  However, in 
accordance with 38 C.F.R. §§ 4.1 and 4.2 (2006) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the history of the 
disability is for consideration in rating a disability.

The veteran argues that he is entitled to a rating in excess 
of 30 percent for his service-connected left eye disability.  
The veteran also asserts that VA regulations note that if 
unable to wear prosthesis, a 50 percent evaluation may be 
assigned.

In the instant case, the veteran's left eye disability is 
currently evaluated as 30 percent disabling under Diagnostic 
Code (DC) 6070, which contemplates blindness in one eye, 
having only light perception, with normal vision in the other 
eye at 20/40.  38 C.F.R. § 4.84a.  A veteran will be held to 
have blindness in an eye when he has only light perception in 
that eye.  38 C.F.R. § 4.79. Notes to the regulation specify 
that the veteran is also entitled to special monthly 
compensation in this instance.  In this regard, the RO 
awarded the veteran special monthly compensation for the left 
eye in a November 1968 rating decision.  

The veteran's right eye is not service-connected.  Where 
service-connection is in effect for only one eye, the visual 
acuity in the nonservice-connected eye is considered to be 
normal (20/40 or better) unless there is blindness in the 
nonservice-connected eye.  38 U.S.C.A. § 1160(a)(1) (West 
2002); 38 C.F.R. § 3.383 (2006); Villano v. Brown, 10 Vet. 
App. 248, 250 (1997).  In other words, compensation is 
payable for the combination of blindness in one eye as a 
result of  service-connected disability and blindness in the 
other eye as a result of nonservice-connected disability, as 
long as the blindness of the nonservice-connected eye is not 
the result of the veteran's misconduct.  38 C.F.R. § 
3.383(a)(1) (2006).  

To receive a rating higher than 30 percent, the veteran's 
other eye (in this case, the right eye) must have visual 
impairment such that the best corrected vision in that eye is 
20/50.  See DCs 6067-6070.  

On VA ophthalmological examination in July 2005, the veteran 
was found to be blind in the left eye from corneal scarring 
secondary to HSV (herpes simplex virus) keratitis.  See also 
July 2005 general VA examination (noting left eye blindness 
with bright light perception only).  He is therefore 
determined to meet the statutory criteria for blindness in 
one eye under 38 C.F.R. § 4.79.  However, because the veteran 
is not blind in his nonservice-connected right eye (visual 
acuity was 20/30 with correction at the time of the July 2005 
VA ophthalmological examination), the service-connected 
disability in his left eye must be rated as if his right eye 
has normal vision at 20/40.  This conclusion is drawn 
irrespective of the fact that 38 C.F.R. § 4.78 (computing 
aggravation) appears to require consideration of both eyes.  
Villano, 10 Vet. App. at 250.

Where the service-connected eye is blind and the nonservice-
connected eye is normal, no more than a 30 percent disability 
rating is warranted.  38 C.F.R. § 4.84a, DC 6070; Table V.  
Thirty percent is the maximum schedular amount available for 
blindness in the left eye, with no blindness in the right 
eye.  As previously noted, a higher evaluation of 40 percent 
requires that the loss of vision in the right eye be at least 
20/50 and service-connected.  Id.  Here, the veteran is not 
service-connected for his right eye and the corrected visual 
acuity in that eye is better than 20/50. 

Where entitlement to compensation is recognized with respect 
to one eye only, the maximum evaluation for total loss of 
vision of the service-connected eye is 30 percent, unless 
there is (a) blindness in the nonservice-connected eye; (b) 
enucleation of the service-connected eye; or (c) serious 
cosmetic defect.  38 C.F.R. §§ 3.383, 4.80.  On VA 
ophthalmological examination in July 2005, the visual acuity 
of the veteran's right eye was 20/30 with correction.  
Neither of the July 2005 VA examinations showed evidence of 
enucleation.  The Board notes that the July 2005 general VA 
examination report indicated that the veteran has a cataract 
in his left eye.  The Board notes that cataracts, whatever 
their etiology, are rated based on impairment of vision.  See 
38 C.F.R. § 4.84a, DCs 6027 and 6028.  Because the veteran is 
already considered blind in his left eye, a higher rating is 
not available based on the impairment of vision.  The Board 
finds that a cataract does not constitute a serious cosmetic 
defect because cataracts are provided for in the schedular 
criteria on the basis of visual impairment, not cosmetic 
impact.  Indeed, a serious cosmetic defect must be something 
more than a cataract.  Further, there is no evidence of 
diplopia, such that the provisions of 38 C.F.R. § 4.84a, DC 
6090 are also inapplicable.  See July 2005 ophthalmological 
examination report.  Therefore, the Board finds that no 
additional or alternative rating is appropriate for the 
veteran's left eye disability.

The Board acknowledges the veteran's contentions that his 
vision is worse than reflected by the assigned rating.  
However, insofar as the service-connected left eye disability 
has been rated as being blind, and the nonservice connected 
right eye does not meet the criteria for blindness under 38 
C.F.R. § 4.79, a higher rating is not warranted.

In sum, the weight of the credible evidence demonstrates that 
the veteran's left eye disability does not warrant a rating 
in excess of 30 percent.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the veteran's claim for an 
increased rating for the residuals of corneal disease of the 
left eye is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
schedule standards."  38 C.F.R.  § 3.321(b)(1).  There has 
been no showing by the veteran that his service-connected 
left eye disability caused marked interference with 
employment or necessitated frequent hospitalization beyond 
that contemplated by the rating schedule.  In the absence of 
requisite factors, the criteria for submission for assignment 
of an extraschedular rating for this disability pursuant to 
38 C.F.R. § 3.321(b) (1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  

II.  TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2006).  Under section 
4.16(b), when a claimant is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities, but fails to meet the percentage 
requirements for eligibility for a total rating set forth in 
38 C.F.R. § 4.16(a), VA will grant a total rating for  
compensation purposes based on unemployability when the 
evidence shows that the veteran is precluded, by reason of 
his service-connected disabilities, from obtaining and 
maintaining any form of gainful employment consistent with 
his education and occupational experience.  38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2006).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The veteran asserts that he is entitled to a total disability 
rating based on individual unemployability.  He is currently 
service-connected for residuals of corneal disease of the 
left eye, rated as 30 percent disabling, and adjustment 
disorder with mixed anxiety and depression associated with 
the residuals of corneal disease, rated as 30 percent 
disabling.  The combined rating for these service-connected 
disabilities is 50 percent.  See 38 C.F.R. § 4.25 (2006).  
Based on the above, the veteran fails to meet the percentage 
requirements for an award of TDIU as set forth under 
38 C.F.R. § 4.16(a).  Pursuant to 38 C.F.R. § 4.16(b), 
however, when a claimant is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities, but fails to meet the percentage 
requirements for eligibility for a total rating as set forth 
in 38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321 (2006).  Accordingly, the Board has considered whether 
the veteran's claim for TDIU should be referred to the 
Director of the Compensation and Pension Service for extra-
schedular consideration under 38 C.F.R. § 3.321(b)(1).

For a veteran to prevail on a claim for TDIU on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose, 4 Vet. App. at 363.  In evaluating a veteran's 
employability, consideration may be given to his level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or impairment 
caused by non service-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.  "Substantially gainful employment" is 
that employment "which is ordinarily followed by the non-
disabled to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  

Here, the veteran's service-connected disabilities have not 
been shown to preclude employment consistent with his 
education and occupational experience.  The veteran completed 
VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, as requested.  The 
veteran indicated that he lasted worked full-time in 1981 and 
that he became too disabled to work in 1986.  The veteran 
also indicated that he had graduated from high school.  He 
noted additional training with the fire department.  A 
November 2005 VA mental health examination noted that the 
veteran attended real estate school and took classes with the 
fire department.  He has also taken personal management 
courses.

The veteran has stated that his left eye disability has made 
it difficult for him to hold a job.  The veteran noted that 
he worked on the docks of a trucking company from November 
1976 until July 1981 when the company went out of business.  
The November 2005 examination report indicates that the 
veteran has other experience as a firefighter and truck 
driver.  The veteran testified that he last worked as a 
projectionist and stagehand in 1986.  (Transcript "T." at 
12.)  The veteran also testified that, to his knowledge, he 
was never denied employment because of his left eye, but he 
believes that he has lost jobs because of his eye problems.  
(T. at 5.) 

With regard to the veteran's service-connected adjustment 
disorder, the veteran underwent a mental examination in 
November 2005.  The examiner noted that the veteran's medical 
records and claims folder were reviewed.  Cognitive testing 
revealed that the veteran had an unremarkable thought process 
and content.  He did not have delusions.  Although the 
veteran's recent memory was noted as being moderately 
impaired, his immediate and remote memory was normal.  The VA 
examiner, a psychiatrist, noted the veteran may have 
decreased efficiency and productivity occasionally with 
moderate severity.  It was also noted that the veteran may 
have decreased reliability or and inability to perform work 
tasks only during periods of stress with the effects being 
mild or transient.  The Axis I diagnosis was adjustment 
disorder with mixed anxiety and depression, chronic.

Further, the November 2005 VA examiner provided an Axis V, 
Global Assessment of Functioning (GAF), score of 70.  GAF is 
a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed. 1994).  A GAF score of 61 to 70 indicates 
the examinee has some mild symptoms or some difficulty in 
social, occupational, or school functioning, but generally 
functions pretty well with some meaningful interpersonal 
relationships.  As such, the Board finds that the evidence of 
record does not demonstrate that the symptomatology of the 
veteran's mental disorder, even when considered in 
conjunction with his left eye disability, has limited his 
employability to the extent that a TDIU evaluation would be 
appropriate. 

A medical opinion concerning the veteran's ability to engage 
in substantial gainful employment was provided by a VA 
examiner, a doctor of optometry, in July 2005.  After an 
examination of the veteran, the examiner stated that the 
veteran is functionally monocular and this precludes him from 
employment that requires stereopsis or binocularity.  
Additionally, the examiner who conducted the July 2005 
general VA examination noted that the veteran's heart and low 
back conditions limit his ability to lift or carry loads over 
20 pounds.  It was also noted that the veteran cannot engage 
in prolonged standing or mild physical labor over 15 minutes 
without resting.  The Board notes that the veteran is not 
service-connected for his heart or low back conditions, and, 
as such, these nonservice-connected disabilities are not for 
consideration.

Based on the foregoing, the Board finds that the veteran is 
not precluded from securing and maintaining substantially 
gainful employment, consistent with his education and 
occupational experience, due to his service-connected 
disabilities.  The Board acknowledges the veteran's 
contention that he cannot work due to his service-connected 
disabilities, especially his left eye disability, but the 
veteran's contention is at odds with the objective medical 
evidence of record that shows that the veteran has no 
exceptional or unusual factor associated with his service-
connected disabilities that render the regular schedular 
standards impracticable.  The Board places less weight or 
probative value on the veteran's statements concerning the 
symptoms from his service-connected disability than it does 
on the objective medical reports.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Thus, to the extent that his service-connected disabilities 
cause occupational impairment, the Board finds that the 
veteran is appropriately compensated by the current combined 
rating of 50 percent.  The veteran's situation does not 
present such an exceptional or unusual disability picture as 
to warrant referral for consideration of a TDIU on an 
extraschedular basis.

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for a TDIU.  Thus, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).




ORDER

Entitlement to a rating in excess of 30 percent for residuals 
of corneal disease of the left eye, is denied.

Entitlement to TDIU is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


